Dissenting Opinion.
Bermudez, C. J.
When the plaintiffs sold their stock, it passed, through the broker, to his undisclosed principal, then in existence, who from that moment became the owner thereof and as such entitled to dispose of it.
' The money which was used for the purchase, was refunded by the principal, to the broker, with his commission.
Tlie plaintiffs had tlie right to expect, when they signed, in blank, the bank transfer-book, that the name of the real purchaser at that date, and which had been noted on the margin, would be written in ink in the body of the act. *545The failure of plaintiffs to require sucli insertion, before or at tlie time of signature, did not relieve tlie real purchaser from the obligation of inserting bis name or tliat of another purchaser of equal solidity, and did not authorize him, after disposing of the stock, to substitute to his own name and to that of his vendee, under a false date, the name of an individual who was a Action and who did not even know that his name had thus been used. The fact that this was done by the first purchaser, at the instance of the second, Adams, who was that individual’s agent, for the general purpose of dealing in stock, is not equivalent to actual knowledge in the constituent and does not shield the first purchaser from responsibility.
Had the defendant done that which ho was bound to do, and should have done, that is, incorporated his name or at least that of his solvent vendee, the plaintiffs would not have been condemned by the Federal Court, as they have been. It is only because the defendant has purposely kept himself and his transforree from the roll of stockholders and, therefore, out of the reach of the incoming receivers,, by putting in, without plaintiffs’ knowledge, the name of an irresponsible party, at an improper date, that the plaintiffs had to pay and sustained consequent injury.
Relieving the defendant from all imputation of fraud, it cannot bo well denied, that he is unquestionably liable for the consequences of the voluntary commission of an unauthorized and illegal act, which he should not have done and which, by his fault and his agency, has entailed on plaintiffs a disbursement of mqney which they would otherwise not have had to make.
The judgment should be affirmed.